Citation Nr: 1420558	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-38 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin disorder, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and G.P.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Virtual VA claims file has been reviewed.  

In April 2012, the Veteran and G.P. testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In July 2012, the Board remanded the Veteran's claims for additional development of the record.  The case has been returned to the Board. The RO/AMC complied with the Board's remand instructions the Veteran was afforded VA examinations, and the reports have been associated with the Veteran's claims file.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange.

3.  Hepatitis C was not manifest during service.

4.  Hepatitis C is not attributable to service.

5.  A skin disorder, including chloracne, was not manifest during service or within one year of separation.  

6.  A skin disorder is not attributable to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A skin disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in December 2007 and May 2010, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded a VA examination responsive to the claims for service connection of hepatitis C and a skin disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As will be explained below, the Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claims for service connection.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, the Veteran had active service during a period of war.   Likewise, the Veteran's DD Form 214 reflects that his military occupational specialty was ammunition storage specialist.  Additionally, his service personnel records confirm that the Veteran had service in Vietnam.  However, the evidence does not suggest that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

Skin Disorder

During the Board hearing the Veteran testified that he had sores around his head in service and had to shave his head.  He said that he has continued to have skin problems on and off since service and that he had been recently treated for sores on the back of his neck at a VA facility 6 or 7 months before the hearing.

The Veteran's service treatment records reflect that during his June 1966 entrance examination, it was noted that he had questionable pityriasis versicolor (i.e., tinea versicolor).  On the corresponding Report of Medical History, the Veteran noted that he had a history of skin diseases and said that he had been treated by Dr. Wilson in 1962.  In the physician's summary, it was noted that the Veteran had dermatitis of both elbows, flexor aspects, recurrent.  In August 1967, the Veteran complained of a rash on the back of his head and athlete's foot.  It was noted that he had ringworm of the scalp, which was treated with a haircut, Selsun shampoo, and Desenex ointment.  The July 1968 Report of Medical Examination at separation reflects that his skin was normal.  On the Report of Medical History, he endorsed a history of skin diseases and it was noted that he had skin problems for 7 years.

In March 1994, the Veteran filed a claim for service connection for a rash on the inside of his arms.  The report of the July 1994 VA examination reflects that he had no current skin complaints. 

VA treatment records show treatment for eczema with a possible rhinitis component and folliculitis.  On several occasions, the Veteran complained of experiencing rashes, but skin evaluations were normal.

An October 2012 VA examination report indicates that the Veteran had a diagnosis of prurigo nodularis, diagnosed in July 2010, and improved since then.  The VA examiner noted the Veteran's history of pityriasis as a teenager, ringworm of the scalp in service, and claimed rash of the arms in 1994.  The VA examiner found that the Veteran's prurigo nodularis was less likely related to service, as its onset was over 40 years after service and unrelated to any of the Veteran's prior complaints.  The VA examiner noted that the Veteran's claims of pruritic bumps at the back of his neck since Vietnam were not shown by the medical evidence; the VA examiner noted that the Veteran's ringworm of the scalp was acute and resolved in service.  

The Board observes that the Veteran initially appealed the denial of service connection for chloracne, but that this claim has been expanded to include all skin disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Since the Veteran was in Vietnam and exposed to Agent Orange, service connection may be granted if chloracne was manifest within one year of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Here, no skin diseases, including chloracne, were noted or identified during service or within one year of separation.  Furthermore, the record establishes that he did not have characteristic manifestations of the disease processes during or within one year of service.  Moreover, VA treatment records do not show any treatment or history of chloracne.  The Board acknowledges that the Veteran served in Vietnam and that his VA medical records show a history of various skin complaints.  However, the presumptions relating to herbicide exposure are limited to chloracne and other acneform diseases, not other skin disorders.  As the Veteran does not have chloracne or an acneform disease, his claim for presumptive service connection due to Agent Orange exposure must fail.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As such, the provisions of section 3.309(e) are not applicable.

To the extent that there is an assertion that the Veteran's current skin disorder, currently diagnosed as prurigo nodularis, is related to service, including Agent Orange exposure, the Veteran's remote lay assertion is inconsistent with the clinical evidence of record.  That record establishes a remote post-service onset.  This determination is consistent with the fact that he was normal at separation and he denied pertinent pathology for many years after his service; he did not report any skin complaints until 1994, and the VA examination report at that time indicated no rash at that time.  Similarly, there is no indication that he sought treatment for skin complaints again until 2006.  See Pond v. West, 12 Vet. App. 341 (1999).  Furthermore, the record establishes that the post-service diagnoses of eczema, folliculitis, and prurigo nodularis are unrelated to service; the Veteran did not assert that these disorders are related to his service and none of his treating providers have suggested that these disorders are related to service.  More significantly, the October 2012 VA examiner found that the Veteran's current prurigo nodularis is not related to the Veteran's service, including any presumed Agent Orange exposure during service; as previously noted, the VA examiner found that the Veteran's in-service treatment for ringworm of the scalp was acute and resolved, and that the onset of the Veteran's current prurigo nodularis was too remote to be related to service.

The appellant is competent to report observable symptoms such as skin rashes.  There is at least one notation of treatment for eczema and folliculitis, as well as the aforementioned prurigo nodularis, in post-service treatment records and the Veteran is competent to relate that which is in the record.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, the weight of the evidence is against the Veteran's claim.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To the extent that there are lay opinions, including the Veteran's statements, linking the Veteran's skin disorder to his service, the Board finds that the probative value of the general lay assertions are outweighed by the opinion of the October 2012 VA examination report.  The October 2012 VA examination report explained the reasons for the VA examiner's conclusion based on an accurate characterization of the evidence of record; thus, the opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

Thus, the preponderance of the evidence is against the claim for a skin disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Hepatitis C

At the Board hearing the Veteran testified that he was not told what caused his hepatitis C.  He said he was diagnosed 5 or 6 years ago by a routine blood panel when he began treatment at VA.  He said that he never used drugs or needles and that he did not have any tattoos.  He said that he was exposed to blood during service.  He reportedly gave blood twice, helped wounded soldiers to helicopters, and had a fellow soldier die in his arms.  In his October 2009 substantive appeal, he said that he believed he could have contracted hepatitis C when he was inoculated during basic training.

The Veteran's service treatment records are unremarkable for any complaints, treatment, diagnoses, or risk factors related to hepatitis C.

A January 2007 VA liver clinic note reflects that the Veteran had hepatitis C and was referred for treatment.  At that time, it was noted that he had a history of a blood transfusion in 1983 and a remote history of cocaine use.  A liver biopsy showed chronic hepatitis with no sign of activity (grade 0/4).  Therefore, treatment was not recommended.  

The Board points out that the Veteran denied a history of drug use during the April 2012 hearing; however, an April 2006 VA outpatient treatment record reflects that he reported using marijuana, cocaine, amphetamines, and hallucinogens.  During a May 2006 hepatitis C screen, it was noted that he had "unequivocal blood exposure" and intranasal cocaine use.  

An October 2012 VA examination report confirms that the Veteran has been diagnosed with hepatitis C.  According to the VA examiner, the Veteran was found to be antibody positive upon screening in January 2006; an April 2007 liver biopsy showed his hepatitis C is grade 0 (no inflammation) and stage 1 (mild fibrosis).  The VA examiner related that the Veteran's risk factors included the use of intranasal cocaine, methamphetamines, and oral LSD in the 1970s, with intermittent intranasal cocaine use through 2001 and marijuana use from Vietnam until 2012; he also had a blood transfusion in 1983, as well as received airgun administered vaccines and donated blood during service.  The Veteran denied tattoos, high risk sexual exposure, and sharing razors or toothbrushes, but reported contact with wounded soldiers in service.  The VA examiner found that it was unlikely that the Veteran's hepatitis C is related to the Veteran's military service; according to the VA examiner, the risk of contracting hepatitis C from airgun inoculations would be no greater than an individual contracting hepatitis C with no risk factors.  The VA examiner found that the Veteran's hepatitis C was most likely related to the Veteran's use of intranasal cocaine use after service (a 30 times greater risk than no risk factors) and/or the 1983 blood transfusions (a 10 times greater risk). 

VBA training materials have indicated that there are particular risk factors for hepatitis C, including direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987), occupational exposure to the hepatitis C virus in the health care setting through accidental needle sticks, during the course of duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran, transfusion of blood products before 1992, and injection drug use, IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades, or through jet injectors.  See VBA (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004; VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 VBA Fast Letter 04-13, June 29, 2004.

The Board observes that the Veteran has claimed that his hepatitis C is due to service.  Specifically, the Veteran asserts that this disorder is due to an inoculation via an air injection, by giving blood, and/or by exposure to wounded soldiers in service.   In this case, the Veteran's claim must be denied because his hepatitis C is neither caused nor aggravated by an air injection inoculation or due to a disease, event, or injury in service, including giving blood or exposure to wounded soldiers.  

The Board acknowledges that the Veteran is competent to report his experiences in service, but these statements must be weighed against the other evidence of record.  Regarding the Veteran's allegations that exposure via an air gun and blood donations in service caused his hepatitis C, the Veteran has not demonstrated that he is competent to establish such an etiology.  Therefore, the unsupported assertion is of no probative value.  As previously noted, the Veteran's service treatment records do not reflect any treatment for or diagnoses related to hepatitis C.  Instead, the Board finds that the medical evidence of record, particularly those records related to his treatment in 2006 and 2007, and the October 2012 VA examination report, are of greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions as etiology were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau at 1377 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Here, there is positive and negative evidence.  The Board is presented with the lay pleadings, and his reports to the VA examiner and his treating providers.  However, we find the positive medical evidence to be of little probative value, as it is outweighed by the weight of the evidence that reflects that the Veteran's hepatitis C is not associated with his service.  Even assuming that the Veteran had air injection inoculations, blood donations, and exposure to the blood of wounded soldiers, as alleged, the Board observes that the Veteran had multiple risk behaviors following service, and that the October 2012 VA examiner found that the Veteran's post-service blood transfusion in 1983 and a history of intranasal cocaine use were more likely the causes of the Veteran's hepatitis C than any event during the Veteran's service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Additionally, the Board notes that the Veteran, in seeking treatment for hepatitis C in 2006 and 2007, reported the risk factors of a blood transfusion and intranasal cocaine use.  The Board observes that the Veteran has not been entirely forthcoming, and denied, in his testimony before the undersigned, that he had many of risk factors that he had previously reported to his treating providers.  The Veteran's after-the-fact report that his hepatitis C is related to blood donations, contact with wounded soldiers, and/or airgun inoculations is inconsistent with the more probative evidence.  The Board finds the VA treatment records demonstrating a post-service history of high risk behaviors and statements made contemporaneous to his initial treatment for hepatitis C, have more probative weight than the later statements made during the course of a claim for compensation.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In sum, hepatitis C was not manifest during service.  Rather, there was a remote post-service onset.  There is no credible evidence linking the hepatitis C to herbicide exposure or an in-service disease, event, or injury, including an inoculation device, exposure to the blood of wounded soldiers, or blood donation.  In addition, his recent denial of risk factors is not credible because he has been an inconsistent historian.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hepatitis C.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for hepatitis C is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


